


115 HR 5397 IH: Veterans Residential Care Choice Act
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5397
IN THE HOUSE OF REPRESENTATIVES

March 22, 2018
Ms. DeLauro (for herself, Mr. Larson of Connecticut, Mr. Courtney, and Mr. Himes) introduced the following bill; which was referred to the Committee on Veterans' Affairs

A BILL
To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish, at the request of an eligible veteran, nursing home care and hospital care at State licensed or certified residential care facilities.

 
1.Short titleThis Act may be cited as the Veterans Residential Care Choice Act. 2.Department of Veterans Affairs provision of nursing home care and hospital care at State licensed or certified residential care facilities (a)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by adding at the end the following new section: 
 
1720I.State licensed or certified residential care facilities 
(a)In generalAt the request of an eligible veteran for whom the Secretary is required to provide domiciliary, nursing home, adult day health, or hospital care under this chapter, or whom the Secretary determines is in need of such care, the Secretary may place the veteran in a State licensed or certified residential care facility that meets Department standards, at the expense of the United States, pursuant to a contract or agreement entered into between the Secretary and the facility for such purpose, if the cost of providing such care to such veteran through such facility is less than the cost of providing such care to the veteran through any other available option. A veteran who is placed in such a facility under this section shall agree, as a condition of such placement, to accept home health services furnished by the Secretary under section 1717 of this title. (b)EligibilityFor purposes of this section, an eligible veteran is a veteran who is eligible for hospital care or medical services under section 1710 of this title. 
(c)Definition of State licensed or certified residential care facilityIn this section, the term State licensed or certified residential care facility means any assisted living facility, basic care facility, community residence, enriched housing program, home for the aged, personal care home, shared housing establishment, or other similar licensed or certified facility.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to such subchapter the following new item: 
 
 
1720I. State licensed or certified residential care facilities.. 
(c)ApplicabilitySection 1720I of title 38, United States Code, shall take effect on the date of the enactment of this Act and shall apply with respect to any veteran who is eligible under subsection (b) of that section, including such a veteran who, as of the date of the enactment of this Act, resides in a State licensed or certified residential care facility, as such term is defined in subsection (c) of such section.  